Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Marc Van Dyke on June 27, 2022.

The application has been amended as follows: 
In the Claims:
Claim 14, lines 1-2, the phrase “a gastrointestinal ailment” has been amended to --constipation--.
Claim 14, the last seven lines, the phrase “treat at least one gastrointestinal ailment of the subject, wherein treating of the gastrointestinal ailment includes at least one of treating or alleviating constipation of the subject, reducing straining experienced by the subject during defecating, and increasing a Bristol stool score of stool of the subject.” has been amended to --treat or alleviate constipation of the subject.--
Election/Restrictions
Claims 1, 4-5, 7-9, and 21-26 are allowable. Claims 10, 14, and 18-20 were previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim (claim 1). Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I and II, as set forth in the Office action mailed on December 7, 2021, is hereby withdrawn and claims 10, 14, and 18-20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art of record Shohat (2009/0318841) discloses a gastrointestinal treatment system (Figs. 1-3) including a gastrointestinal capsule (gastrointestinal capsule 10, Fig. 1) for vibrating  in a gastrointestinal tract of a subject (vibrating the gastrointestinal walls, see the first sentence of [0007]) following ingestion of said gastrointestinal capsule (ingested by the user, see the first two sentences of [0007]; see also the first sentence of [0009]), said gastrointestinal capsule (10) comprising: (a) a housing (shell segments 16, 20, Fig. 1) having a longitudinal axis (axis along the direction of shaft 12, Fig. 1); (b) a vibrating agitator (spring 14, shaft 12, solenoid 18, Fig. 1; see lines 1-15 of [0011]) adapted such that, in a first vibrating mode of operation (when an electrical current is intermittently and repeatedly applied on both terminals of solenoid 18 by an electric battery, see lines 7-18 of [0011]), said housing (16, 20, Fig. 1) exerts vibrations on an environment surrounding said capsule (see lines 1-18 of [0011], the vibrations of the movement of housing 16, 20, create vibrations that are applied on the walls of the GI tract, surrounding the capsule); (c) a power supply disposed within said housing (“electric battery housed in the GIC” see line 10 of [0011]) and adapted to power said vibrating agitator (see lines 7-18 of [0011]); and (d) a controller (“electric circuitry embedded in the GIC provides for synchronizing the activation of a GIC … as well as for time profiling its agitation” see lines 20-28 of [0009]) adapted to activate the vibrating agitator (see lines 20-28 of [0009]). Additionally, Shohat states that an activation input may be provided such as a remote radio frequency signal (see the penultimate sentence of [0008]).
Starkebaum et al. (7,957,807) discloses a related internal gastrointestinal treatment system (Fig. 1) with a controller (30, Fig. 2) configured to receive an activation input (control signal(s) sent from patient programmer 14, via wireless telemetry interface(s) 34, 50, see Figs. 2-3 and col. 11, lines 40-43), and in response to the activation input (control signals), the controller is adapted to activate a therapeutic stimulation at at least two predetermined times of day including meal times (“patient programmer 14 may be configured to permit therapy delivery during time periods corresponding to ordinary breakfast, lunch and dinner times” see col. 18, lines 59-67; see also col. 19, lines 18-24; col. 19, line 32; and col. 34, lines 42-50. The programmer 14 provides activation input by requesting to start stimulation therapy, and the controller is adapted to activate the therapeutic stimulation at at least two predetermined times of day, such as breakfast, lunch, or dinner times based upon a therapy schedule. See for example the three stimulation patterns 60 that are provided at at least two predetermined times of day S, Fig. 5C). 
However, Applicant’s argument(s) pertaining to Starkebaum in the Remarks filed May 18, 2022, have been found persuasive. In particular, the Starkebaum stimulator is implanted within the stomach, duodenum, or small intestine, and the timing of the electrical stimulation is correlated to a meal because the purpose of the Starkebaum device is to treat obesity or gastroparesis. The digested food associated with a given meal would not be reaching the large intestine for several hours, so one of ordinary skill in the art would not be motivated to synchronize vibratory stimulation of the large intestine to predetermined times of day being lunchtime and a suppertime based upon the Starkebaum teaching.
Therefore, none of the prior art of record discloses, teaches, or fairly suggests a controller for a gastrointestinal capsule treating constipation that is adapted, in response to receipt of an activation input (“adapted” has been interpreted to mean not merely capable of, but a controller that is designed to perform the recited function), to activate the vibrating agitator in the first vibrating mode of operation at at least two predetermined times of day thereby to treat constipation of the subject, the at least two predetermined times of day being a lunchtime and a suppertime, and the controller is adapted to activate the vibrating agitator, such that the first vibrating mode of operation occurring when said gastrointestinal capsule is disposed in a section of the large intestine. Thus, claims 1, 4-5, 7-10, 14, and 18-26 have been found allowable since any conclusion of obviousness would be based on improper hindsight rationale, relying on knowledge gleaned solely from Applicant’s disclosure. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lacy (2013/0041299) discloses a related vibrating capsule system for expediting movement of food through the small intestine and colon. Starkebaum et al. (2012/0259389) discloses a related gastrointestinal electrical stimulation device wherein the therapy delivery corresponds to ordinary breakfast, lunch, and dinner times. Starkebaum (2006/0247718) discloses a gastrointestinal electrical stimulation device that may stimulate the large intestine as well as the small intestine, to treat constipation. Flesler et al. (2002/0161414) discloses a related gastrointestinal electrical stimulation device and states some patients may wish to apply the therapy according to a set schedule. Shabbat (2015/0073315) discloses a related gastrointestinal capsule device which provides vibration after a predetermined delay time, and helps unclog the gastrointestinal system and soften stool. Raven et al. (2012/0232460) discloses a related gastrointestinal treatment device with a schedule for specified times during the day. Bardy (6,026,326) discloses a related constipation treatment apparatus that may have a stimulus generator manually activated or according to a pre-programmed schedule. Li (CN 106377406-A) discloses a vibrating capsule with a wireless controller to adjust vibration timing and frequency. Cao (CN 1015434155-A) discloses a vibrating capsule with a wireless communication system for treatment of constipation. Jiang (CN 105411562-A) discloses a vibrating capsule with a wireless communication system. Li (CN 106333837-A) discloses a vibration capsule with wireless control to adjust the timing of the vibration. Chunnan (CN 105997466-A) discloses a vibration capsule with for vibrating the intestinal canal to alleviate constipation. Ando (WO 2013153859-A1) discloses a vibrating capsule for vibrating a particular location of the intestine.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E MILLER whose telephone number is (571)270-1473. The examiner can normally be reached Mon- - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E MILLER/Examiner, Art Unit 3785                                                                                                                                                                                                        
/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785